Citation Nr: 1523181	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-19 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for bilateral pes planus.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 




INTRODUCTION

The Veteran served in the Arkansas Army National Guard and had a period of active duty for training (ACDUTRA) from June 1975 to October 1975 and a period of active duty from July 1976 to November 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.   

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims system contains additional VA treatment records.  The Board notes that both the VBMS and Virtual VA systems contain evidence that was not reviewed by the RO prior to the issuance of the July 2013 statement of the case.  Specifically, there is additional medical evidence submitted by the Veteran that is located in VBMS, and there are additional VA treatment records that are located in Virtual VA.  However, the Veteran's representative waived the RO's initial consideration of the additional evidence in an April 2015 brief.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to obtain an additional VA medical opinion and to secure outstanding VA treatment records.  

It was noted in an August 1976 service treatment record that the Veteran reported that he had flat feet all of his life.  Therefore, there is an indication that the Veteran may have had preexisting pes planus.  The Veteran was afforded a VA examination in October 2011, and the examiner determined that he had pes planus prior to service.  He also explained that the pes planus was less likely than not aggravated beyond the natural progression of the disease while in service because the Veteran was only in service for four months and his post-service medical records were absent for foot complaints for many years after separation.  

Initially, the Board finds that the examiner's opinion was based on a factual inaccuracy, as the examiner reported that the Veteran had 4 months of service when he actually had two periods of service each lasting for 4 months. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (providing that a medical opinion based on an inaccurate factual premise is not probative); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (noting that a central issue in the persuasiveness of a medical opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).  

Furthermore, the examiner relied upon the absence of medical evidence since separation in his opinion and did not address the Veteran's lay statements of continued foot pain since service.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  

Finally, a July 2011 VA treatment record referenced a 2009 VA x-ray examination of the foot.  However, the file does not contain that record.  Thus, on remand, all outstanding, relevant VA records should be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure any outstanding, relevant VA medical records, to include the 2009 x-ray examination report of the Veteran's feet.  

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the October 2011 VA examiner, or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current pes planus that may be present.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statement submitted by the Veteran.  

The examiner should specifically consider the following service treatment records: the March 1975 enlistment examination that documented normal feet on clinical evaluation; the July 1975 treatment record that contained a report of pain in the arches of the feet due to flat feet; the August 1975 treatment record that noted that the Veteran was seen for flat feet in boot camp and then again in advanced individual training; the August 1975 physical profile regarding the Veteran's pes planus; the September 1975 treatment records that noted complaints of flat feet and that the Veteran needed a permanent profile on his feet; and, the August 1976 service treatment record that contained a notation that the Veteran had complained about his flat feet since he entered the army and the Veteran reported that he had flat feet all of his life.  

The examiner should also specifically consider the July 2011 and August 2011 VA treatment records that contained reports of bilateral foot pain since service.  

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

In addition, the examiner should be aware that the Veteran had a period of active duty for training (ACDUTRA) from June 1975 to October 1975 and a period of active duty from July 1976 to November 1976.

(a) The examiner should address whether the appellant's pes planus preexisted his period of active duty for training from June 1975 to October 1975.  If so, he or she should state whether there was an increase in the severity of the preexisting pes planus during this period of service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.  

(b) If the examiner determines that pes planus did not preexist the Veteran's period of active duty for training, he or she should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has pes planus that manifested in or is otherwise related to his military service, including any symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

(c) The examiner should address whether the Veteran's pes planus clearly and unmistakably preexisted his period of active duty from July 1976 to November 1976.  If so, he or she should state whether there was an increase in the severity of the preexisting pes planus during this period of service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.  

(d) If the examiner determines that pes planus did not clearly and unmistakably preexist the Veteran's period of active duty, he or she should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has pes planus that manifested in or is otherwise related to his military service, including any symptomatology therein.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the electronic claims file, must be made available to the examiner for review.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

4.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




